DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 10/29/2021 and Interview conducted on 11/12/2021.
Claims 1-2, 6-8, and 12-13 as presented in the listing of claims below are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Sensing device (generic placeholder) and “configured to sense” (function) found in claim 7
Vehicle image recording apparatus (generic placeholder) and “configured to determine and perform control” (function) found in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the sensing device, the specification paragraph [0050] states “the sensing device may include an impact sensor” and “the sensing device may include cameras”. Thus, the structure of the sensing device will be interpreted to be at least a sensor or a camera.
Regarding the vehicle image recording apparatus, the specification paragraphs [0038]-[0042] state that “the vehicle image recording apparatus 100 may include a communication device 110, storage 120, a display 130, and a processor 140”. The communication device being “a hardware device that… may perform in-vehicle communication” and the storage being “at least 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg. 72,445) on 11/12/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS

	a processor configured to: 
	determine whether an impact of a reference value or more applied to the vehicle is caused by an accident, by using a signal of an in-vehicle communication network, and 
	perform control to not record a vehicle image for a predetermined exception handling time, when the processor determines that the impact is not caused by the accident; and
	a storage controlled by the processor to record the vehicle image,
	wherein the processor sets the predetermined exception handling time in advance by setting, as a margin, a maximum time during which an aftershock occurs after the impact,
	wherein the processor monitors a transition of a communication signal related to opening or closing of at least one of door, trunk, hood, or tailgate of the vehicle within the in-vehicle communication network for a predetermined period of monitoring time after the impact, and
	wherein the processor sets a sum of a maximum transition period of the communication signal and a maximum latency of the communication signal as the predetermined period of monitoring time in advance.

2. (Original) The apparatus of claim 1, wherein the processor determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact and determines that the impact has been caused by the accident when the transition of the CAN communication signal does not occur.

3-5. (Cancelled)

6. (Currently Amended) The apparatus of claim 1, wherein the communication signal related to the opening or closing of the least one of door, trunk, hood, or tailgate of the vehicle is included in a CAN communication signal of the in-vehicle communication network 

7. (Currently Amended) A vehicle system comprising:
	a sensing device configured to sense an impulse of a vehicle; and
	a vehicle image recording apparatus configured to: 
	determine whether an impact is caused by an accident, by using a signal of an in-vehicle communication network, when the impulse received from the sensing device is greater than or equal to a reference value, 
	perform control to not record a vehicle image for a predetermined exception handling time when the vehicle image recording apparatus determines that the impact is not caused by the accident, 
	set the predetermined exception handling time in advance by setting, as a margin, a maximum time during which an aftershock occurs after the impact,
	monitor a transition of a communication signal related to opening or closing of at least one of door, trunk, hood, or tailgate of the vehicle within the in-vehicle communication network for a predetermined period of monitoring time after the occurrence of the impact, and
	set a sum of a maximum transition period of the communication signal and a maximum latency of the communication signal as the predetermined period of monitoring time in advance.

8. (Original) The vehicle system of claim 7, wherein the vehicle image recording apparatus determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact has caused, and determines that the impact is caused by the accident when the transition of the CAN communication signal has not occurred.

9. (Original) The illumination control system of claim 8, wherein the illumination lamp is adjusted by controlling a characteristic selected from the group comprising luminous intensity, direction, power, and color.

9-11. (Cancelled)  

12. (Currently Amended) A method for recording an image of a vehicle, the method comprising:
	determining whether an impact of a reference value or more is applied to the vehicle;
	determining whether the impact is caused by an accident, by using a signal of an in-vehicle communication network when it is determined that the impact of the reference value or more is applied to the vehicle; 
	performing control to not record a vehicle image for a predetermined exception handling time when it is determined that the impact is not caused by the accident, wherein the performing control includes setting the predetermined exception handling time in advance by setting, as a margin, a maximum time during which an aftershock occurs after the impact,
related to opening or closing of at least one of door, trunk, hood, or tailgate of the vehicle within the in-vehicle communication network for a predetermined period of monitoring time after the occurrence of the impact; and
	setting a sum of a maximum transition period of the communication signal and a maximum latency of the communication signal as the predetermined period of monitoring time in advance.

13. (Currently Amended) The method of claim 12, wherein the communication signal related to the opening or closing of the least one of door, trunk, hood, or tailgate of the vehicle is included in a CAN communication signal of the in-vehicle communication network 

14-19.	(Cancelled)  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 7 and 12.



	Kohsaka et al. (US20090306848A1) discloses a vehicle-mounted driving recorder that can obtain necessary situation data only surely and accurately and that can contribute to effective use of a memory and to facilitation of an after-the-fact analysis of the situation data. The vehicle-mounted driving recorder comprises a situation data receiving section that receives situation data as being data indicating behavior, a surrounding situation and an operation situation of a vehicle and that temporarily stores the situation data in a temporary data storage section specified in a predetermined area of a memory, and a data administration section, in case that a plurality of contents indicated by the received situation data satisfy a previously specified given condition, that transfers a part or all of the situation data during a certain period before and after a time when the condition is satisfied from the temporary data storage section to the situation data storage section specified in a predetermined area of the memory.

	Li et al. (US20200363818A1) discloses aspects of the technology relate to exception handling for a vehicle. For instance, a current trajectory for the vehicle and sensor data corresponding to one or more objects may be received. Based on the received sensor data, projected trajectories of the one or more objects may be determined. Potential collisions with the one or more objects may be determined based on the projected trajectories and the current trajectory. One of the potential collisions that is earliest in time may be identified. Based on the one of the potential collisions, a safety-time-horizon (STH) may be identified. When a runtime 

	Shoichiro et al. (JP4186356B2) discloses an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle.

	The features “the processor monitors a transition of a communication signal related to opening or closing of at least one of door, trunk, hood, or tailgate of the vehicle within the in-vehicle communication network for a predetermined period of monitoring time after the impact” and “the processor sets a sum of a maximum transition period of the communication signal and a maximum latency of the communication signal as the predetermined period of monitoring time in advance”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668